DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance: 
Claims 1-10 are not disclosed or made obvious by the prior art of record, specifically in combination with the limitation of "a controller configured to: estimate a user's pose based on the first image, control the camera to automatically capture a second image, which includes the user's body image in front of the TOF camera, when the user's pose is a first pose, generate the user's body line image based on the captured second image, measure the user's body size based on the generated body line image; and control the display to display the user's body size.”
Claims 11-20 are not disclosed or made obvious by the prior art of record, specifically in combination with the limitation of "capturing a first image that includes an RGB image and a depth image, via a TOF camera; estimating a user's pose based on the first image; controlling the TOF camera to capture a second image, which includes the user's body image in front of the TOF camera, when the user's pose is a first pose; 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sugita et al. (Patent No. US 10,360,444 B2) discloses an acquisition module acquiring model data indicating a shape corresponding to a subject.
Vendrow (Patent No. US 8,976,230 B1) discloses methods for approximating torso dimensions of a subject in an image to, for example, simulate appearance of the subject in various states of dress and/or generate imagery including different simulated layers of clothing for the subject of the image.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG C SOHN whose telephone number is (571)272-4123.  The examiner can normally be reached on M - F 8 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GEORGIA EPPS can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/SEUNG C SOHN/
Primary Examiner, Art Unit 2878